Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 07/25/2022 has been entered. Claims 1-8,10-18,20 and 31-32 remain pending in the application. Applicant’s amendments to the Specification and Drawings have overcome each and every objection previously set forth in the Non-Final Office Action mailed 04/25/2022.
Response to Arguments
Applicant's arguments filed 07/25/2022 have been fully considered but they are not persuasive. 
With respect to rejections under 35 U.S.C. § 101 (see Applicant’s Response, pages 12-13, “Applicant's Response to 35 U.S.C. § 101 Claim Rejections”), Applicant comments that independent claims 1 and 11 have been amended to recite "receiving, by a device executing an assistant application, a first query from a user; causing the device to generate for output a first reply to the first query; ... causing the device to generate for output a prompt to provide a second reply to the predicted second query.” Applicant argues that such tasks cannot practically be performed in the human mind. Applicant further argues that the amended claims integrate the alleged abstract idea into a practical application, submitting that features such as "detecting an interruption for the user based on determining that the interruption persists for at least a threshold period of time" enable only interruptions that are determined not to be brief or transitory in nature to constitute an interruption for the purposes of identifying a predicted second query related to the first query and providing a prompt to provide a second reply to the predicted second query in response to detecting the end of such interruption.
Examiner respectfully disagrees. The claims recite "receiving, by a device executing an assistant application, a first query from a user; causing the device to generate for output a first reply to the first query; ... causing the device to generate for output a prompt to provide a second reply to the predicted second query.” These claim elements under their broadest reasonable interpretation cover the concepts of receiving a query generating replies. These elements are mental processes and can be performed in the human mind by a person listening to another person, and thinking of and saying a response (see MPEP § 2106.04(a)(2), subsection III). The Examiner does note the additional limitation of the device executing an assistant application in the claim, however this judicial exception is not integrated into a practical application because the claimed elements for performing these functions (“a device executing an assistant application”) amount to no more than generic computer parts. Therefore, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Further, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer elements (control circuitry, processing circuitry, storage medium with instructions, I/O circuitry as part of generic user devices as shown in [0083-84] of the specification) to perform the claimed elements amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The rejection of the claims under 35 U.S.C. 101 as reasoned in the prior rejection are maintained.
With respect to rejections under 35 U.S.C. § 102 and 35 U.S.C. § 103 (see Applicant’s Response, pages 13-14, “Applicant's Response to 35 U.S.C. § 102 and 35 U.S.C. § 103 Claim Rejections”) Applicant comments that claim 1 has been amended to recite 
"detecting an interruption for the user based on determining that the interruption persists for at least a threshold period of time; 
…
in response to detecting the interruption and subsequently detecting the end of the 
interruption: 
identifying a predicted second query related to the first query; and  
causing the device to generate for output a prompt to provide a second reply to the predicted second query." 
Applicant argues that the cited references, Aggarwal and Guo, fail to teach or suggest the subject matter of the amended claim 1. Applicant further argues that the Office Action, acknowledging that Aggarwal fails to disclose "determining whether a duration of the interruption exceeds a predetermined threshold period of time," as previously recited in Applicant's claim 9, instead relies on Guo as allegedly disclosing these features. Applicant further argues that Guo does not cure the deficiencies of Aggarwal as the period of time set by the wait timer of Guo is merely a preset time period that the device waits after detecting voice input or a noise above a given dB level, and there is no indication that Guo takes into account whether the received voice input or a noise above a given dB level persists during such preset time period, let alone performs "detecting an interruption for the user based on determining that the interruption persists for at least a threshold period of time," as recited by applicant's claims, as amended. Similar amendments to claim 1 were made to independent claim 11, and Applicant submits that for at least the foregoing reasons, independent claims 1 and 11, and any claims depending thereon, are allowable over the cited references.
Examiner respectfully disagrees. Applicant’s amendments to the claims alter the scope of the invention. Claim 1 now include the limitations “by a device executing an assistant application” and “based on determining that the interruption persists for at least a threshold period of time.” Aggarwal teaches that the automated assistant can determine that the user 202 is no longer interested in completing the dialog session when the mobile device 220 moves away from the client device 204 a threshold distance and/or for a threshold period of time in lines 8-12 in paragraph [0030] on page 4 of the Specification. By its broadest reasonable interpretation, this constitutes detecting an interruption for the user based on determining that the interruption persists for at least a threshold period of time. The rejection of claim 1 as anticipated by Aggarwal is maintained. Similarly to claim 1 above, the rejection of claim 11 as anticipated by Aggarwal is maintained. Similarly to the independent claims,  the rejection of all dependent claims as anticipated by Aggarwal and made obvious by the combination of the prior art references as reasoned in the prior office action is maintained. 
Further, Examiner notes that Applicant’s amendments to the claims alter the scope of the invention. The claims now include the limitations “a different device,” and “determining a context of the first query; accessing, at a database, one or more historical queries associated with the context and previously received from the user or one or more other users; and identifying the predicted second query based on the one or more accessed historical queries” which had not been previously considered. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “receiving a first query from a user; generat(ing) for output a first reply to the first query; detecting an interruption for the user; detecting an end of the interruption; and in response to detecting the interruption and subsequently detecting the end of the interruption: identifying a predicted second query related to the first query; and generat(ing) for output a prompt to provide a second reply to the predicted second query.” The claim elements under their broadest reasonable interpretation cover the concepts of receiving a query, generating an output, detecting an interruption, detecting the end of the interruption, identifying a new query, generating a prompt. These elements are mental processes and can be performed in the human mind by a person listening to another person, thinking of and saying a response, hearing an interruption, hearing the interruption end, thinking of what the next query might have been, and saying a prompting reply to continue the conversation (see MPEP § 2106.04(a)(2), subsection III).
This judicial exception is not integrated into a practical application because the claimed elements for performing these functions (“a device executing an assistant application,” “control circuitry,” “processing circuitry,” “storage medium with instructions,” “I/O circuitry”) amount to no more than generic computer parts. Therefore, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer elements to perform the claimed elements amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.

Claims 2 and 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “receiving from the user a voice confirmation to provide the second reply; and generating for output the second reply.” The claim elements under their broadest reasonable interpretation cover the concepts of receiving a voice confirmation and generating an output. These elements are mental processes and can be performed in the human mind by a person listening to another person and speaking a response (see MPEP § 2106.04(a)(2), subsection III).
This judicial exception is not integrated into a practical application because the claimed elements for performing these functions (“a device executing an assistant application,” “control circuitry,” “processing circuitry,” “storage medium with instructions,” “I/O circuitry”)  amount to no more than generic computer parts. Therefore, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer elements to perform the claimed elements amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.

Claims 3 and 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “refraining from generating for output replies and prompts during the interruption.” The claim elements under their broadest reasonable interpretation cover the concept of refraining from generating output. These elements are mental processes and can be performed in the human mind by a person simply not speaking during an interruption to a conversation (see MPEP § 2106.04(a)(2), subsection III).
This judicial exception is not integrated into a practical application because the claimed elements for performing these functions (“a device executing an assistant application,” “control circuitry,” “processing circuitry,” “storage medium with instructions,” “I/O circuitry”)  amount to no more than generic computer parts. Therefore, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer elements to perform the claimed elements amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.

Claims 5 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “detecting the interruption for the user comprises: detecting a voice other than a voice of the user; and2Application No.: 16/950,397Docket No.: 003597-2458-101 Preliminary Amendment dated February 1, 2021detecting the end of the interruption comprises: determining that a predetermined period of time has passed since the detecting of the voice other than the voice of the user.” The claim elements under their broadest reasonable interpretation cover the concepts of detecting a voice and determining time has passed. These elements are mental processes and can be performed in the human mind by a person hearing a voice and waiting a period of time after hearing the voice (see MPEP § 2106.04(a)(2), subsection III).
This judicial exception is not integrated into a practical application because the claimed elements for performing these functions (“a device executing an assistant application,” “control circuitry,” “processing circuitry,” “storage medium with instructions,” “I/O circuitry”)  amount to no more than generic computer parts. Therefore, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer elements to perform the claimed elements amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.

Claims 7 and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “detecting the interruption for the user comprises: detecting non-voice information; and determining that a sound level of the non-voice information exceeds a predetermined threshold; detecting the end of the interruption comprises: determining that a predetermined period of time has passed since the detecting of the non-voice information.” The claim elements under their broadest reasonable interpretation cover the concepts of detecting non-voice sounds, determining the volume of that sound is too high, and determining that time has passed since detecting the sounds. These elements are mental processes and can be performed in the human mind by a person hearing a sound, determining the volume of the sound is too high, and waiting a period of time after hearing the sound (see MPEP § 2106.04(a)(2), subsection III).
This judicial exception is not integrated into a practical application because the claimed elements for performing these functions (“a device executing an assistant application,” “control circuitry,” “processing circuitry,” “storage medium with instructions,” “I/O circuitry”)  amount to no more than generic computer parts. Therefore, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer elements to perform the claimed elements amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.

Claims 8 and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “ identifying the predicted second query comprises: retrieving, from a database, a user profile associated with the user; and identifying the predicted second query based on the retrieved user profile.” The claim elements under their broadest reasonable interpretation cover the concepts of retrieving information and identifying a query. These elements are mental processes and can be performed in the human mind or with pen and paper by a person looking up information about a person in a book and thinking of a query they might ask based on the information (see MPEP § 2106.04(a)(2), subsection III).
This judicial exception is not integrated into a practical application because the claimed elements for performing these functions (“a device executing an assistant application,” “control circuitry,” “processing circuitry,” “storage medium with instructions,” “I/O circuitry”)  amount to no more than generic computer parts. Therefore, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer elements to perform the claimed elements amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.

Claims 4 and 14 are rejected under 35 U.S.C. 101 due to dependence on claims 1 and 11, respectively. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 8, 10-14, 16, 18, 20, and 31-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aggarwal et al. (Pub. No. US 2018/0336897 A1), hereinafter Aggarwal.

Regarding claim 1, Aggarwal teaches a method (Spec. page 1, [0002], lines 1-5) comprising: 
receiving, by a device executing an assistant application, a first query from a user (Spec. page 2, [0010], lines 2-4; the method includes a human-to-computer dialog session between a user and an automated assistant application. Spec. page 3, [0022], lines 4-6; the client device executing an assistant application receives the first input query from a user, “Assistant, send Sally a message”; additionally, note that the user can speak requests, i.e. queries, to the assistant device; Spec. page 1, [0002], lines 10-15; and, "request" to book a flight; Spec. page 6 [0037] lines 28-30); 
causing the device to generate for output a first reply to the first query (Spec. page 3, [0023], lines 5-9; the client device generates for output a first reply, “Would you like me to send the message to Sally Smith or Sally Beth?”, to the first query); 
detecting an interruption for the user based on determining that the interruption persists for at least a threshold period of time (Spec. page 3, [0024], lines 1-3; the assistant detects an interruption, i.e. determines that the dialog session is temporarily incomplete, based on the user’s actions or other indicators. Page 4, [0030], lines 8-12; the automated assistant can determine an interruption for the user based on determining the user has moved away from the client device for a threshold period of time, which under broadest reasonable interpretation can be considered based on determining that the interruption persists for at least a threshold period of time); 
detecting an end of the interruption (Spec. page 4, [0030], lines 1-8; in this example, the assistant determines the interruption is over by detecting that an interrupting phone call has ended); and 
in response to detecting the interruption and subsequently detecting the end of the interruption (Spec. page 4, [0030], lines 12-18; the device provides a suggestion, i.e. generates for output a prompt, in response to detecting the interruption and subsequently detecting the end of the interruption, in this example, the beginning and end of the interrupting phone call): 
identifying a predicted second query related to the first query (Spec. page 5, [0031], lines 1-4; the assistant identifies the predicted second query, i.e. finishing the pizza order); and 
causing the device to generate for output a prompt to provide a second reply to the predicted second query (Spec. page 6, [0031], lines 4-8; the device generates the prompt audibly as a second reply, “Would you like to continue ordering the pizza?”, to the predicted second query of finishing the pizza order).

Regarding claim 2, Aggarwal further teaches 
receiving from the user a voice confirmation to provide the second reply (Spec. page 6, [0038], lines 12-17; on detection that the user may be interested in returning to the flight booking dialog session after an interruption, the assistant presents a suggestion to prompt the user to re-enter the dialog. In response to the prompt, the user selects suggestion element 422, i.e. provides a confirmation to provide the second reply. Spec. page 1, [0001], lines 6-9; the input from the user and output from the automated assistant can be natural language audio, i.e. voices); and 
generating for output the second reply (Spec. page 6, [0039], lines 1-10; the assistant then generates and outputs the second reply, “Ok, when would you like to leave?”).

Regarding claim 3, Aggarwal further teaches 
refraining from generating for output replies and prompts during the interruption (Spec. page 4, [0030], lines 1-4; the assistant monitors the user’s activity to determine when to generate the prompt reminding the user to complete the stored dialog session, therefore it does not generate output during the interruption. Spec. page 6, [0040], lines 1-4; the dialog session with the assistant is “resumed” from the stored dialog session).

Regarding claim 4, Aggarwal further teaches wherein the first query is a voice query, the first reply is a voice reply, the prompt is a voice prompt, and the second reply is a voice reply (Spec. page 1, [0001], lines 6-9; the input from the user and output from the automated assistant can be natural language audio, i.e. voices).

Regarding claim 6, Aggarwal further teaches wherein: 
the device that receives the first query is a voice assistant device (Spec. page 3, [0022], lines 1-6; the client device which receives first user input 110, i.e. a first query, is a voice assistant device); and 
detecting the interruption for the user (Spec. page 3, [0024], lines 1-3; the assistant determines that the dialog session is incomplete, i.e. it detects an interruption for the user) comprises: 
detecting that the user has moved to a location that is outside a predetermined distance from the voice assistant device (Spec. page 3, [0024], lines 12-21; the assistant monitors the location of the user’s mobile device with which they were interacting to determine if the user has left a predetermined threshold distance from the assistant); and 
detecting the end of the interruption comprises: 
detecting that the user has moved back to a location that is within the predetermined distance from the voice assistant device (Spec. page 4, [0030], lines 12-18; when the user re-enters the threshold distance to the assistant, it prompts the user about the interrupted dialog session, i.e. it determines the interruption is over).

Regarding claim 8, Aggarwal further teaches wherein: 
identifying the predicted second query (Spec. page 5, [0031], lines 17-20; the system uses data related to previous dialog sessions to make decisions regarding future suggestions to resume incomplete dialog sessions, i.e. identify predicted second queries) comprises: 
retrieving, from a database, a user profile associated with the user (Spec. page 5, [0032], lines 8-11; the assistant retrieves user data from the storage of a remote device such as a server. By its broadest reasonable interpretation, a user profile is considered to be a collection of data related to a user and a database is considered to be a collection of stored data.); and 
identifying the predicted second query based on the retrieved user profile (Spec. page 5, [0033], lines 1-3; historical session entries are ranked. Spec. page 5, [0031], lines 23-27; the ranks are used to determine which suggestions for completing dialog sessions are presented to the user, i.e. to identify the predicted second query based on the retrieved user profile).

Regarding claim 10, Aggarwal further teaches wherein: 
the device that receives the first query is a voice assistant device (Spec. page 4, [0028], lines 3-5; the device client device in a dialog session with the user is a voice assistant device; lines 12-15; the assistant device receives user inputs 216, i.e. the first query); 
the interruption for the user is detected based on a first communication received by the voice assistant device from a different device (Spec. page 4, [0030], lines 8-12; the assistant determines that the user is not interested in completing the dialog at this time, i.e. detects an interruption for the user, based on a first communication from the user’s mobile device, i.e. a different device, indicating the user has moved away from the client device, which is the voice assistant device); and 
the end of the interruption is detected based on a second communication received by the voice assistant device from the different device (Spec. page 4, [0030], lines 1-8; the assistant device determines that the interrupting phone call has ended based on a second communication received from the user’s mobile device).

Regarding claim 11, the claims is directed to a system comprising: input/output (I/O) circuitry and control circuitry configured to perform the method of claim 1. Aggarwal teaches a system comprising: input/output (I/O) circuitry and control circuitry (Spec. page 7, [0048]) for performing the method of claim 1, therefore claim 11 is rejected under the same grounds.

Regarding claim 12, the claim is directed to a system (detailed with respect to claim 11 above) corresponding to the claimed method of claim 2 and is rejected under the same grounds. 

Regarding claim 13, the claim is directed to a system (detailed with respect to claim 11 above) corresponding to the claimed method of claim 3 and is rejected under the same grounds.

Regarding claim 14, the claim is directed to a system (detailed with respect to claim 11 above) corresponding to the claimed method of claim 4 and is rejected under the same grounds.

Regarding claim 16, the claim is directed to a system (detailed with respect to claim 11 above) corresponding to the claimed method of claim 6 and is rejected under the same grounds.

Regarding claim 18, the claim is directed to a system (detailed with respect to claim 11 above) corresponding to the claimed method of claim 8 and is rejected under the same grounds.

Regarding claim 20, the claim is directed to a system (detailed with respect to claim 11 above) corresponding to the claimed method of claim 10 and is rejected under the same grounds.

Regarding claim 31, Aggarwal further teaches identifying the predicted second query related to the first query (Spec. page 5, [0031], lines 17-20; the automated assistant uses previous dialog sessions when determining how to handle future incomplete dialog sessions) comprises: 
determining a context of the first query (Spec. page 5, [0031], lines 20-27; the automated assistant uses the context of the dialog sessions, for example if the session is related to a food order or to a phone call, when determining how to handle the incomplete dialog session); 
accessing, at a database, one or more historical queries associated with the context and previously received from the user or one or more other users (Spec. page 5, [0031], lines 17-20; the automated assistant uses previous dialog sessions, i.e. one or more historical queries associated with the context and previously received from the user, when determining how to handle future incomplete dialog sessions. Figure 2, element 210 is the database storing the previous dialog sessions which the automated assistant accesses); and 
identifying the predicted second query based on the one or more accessed historical queries Spec. page 5, [0031], lines 20-27; the automated assistant uses previous dialog sessions, i.e. one or more historical queries associated with the context and previously received from the user, when determining if the user will wish to complete or not complete the session, i.e. identifying the predicted second query).

Regarding claim 32, the claim is directed to a system (detailed with respect to claim 11 above) corresponding to the claimed method of claim 31 and is rejected under the same grounds.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 7, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Aggarwal in view of Guo et al. (Pub. No. US 2019/0198008 A1), hereinafter Guo.

Regarding claim 5, Aggarwal teaches all of the elements of the current invention as stated above, except 
detecting the interruption for the user comprises: 
detecting a voice other than a voice of the user; and2Application No.: 16/950,397Docket No.: 003597-2458-101 
Preliminary Amendment dated February 1, 2021detecting the end of the interruption comprises: 
determining that a predetermined period of time has passed since the detecting of the voice other than the voice of the user.
Guo teaches a system and method for controlling the speech output of a voice-controlled device comprising pausing the speech output in the case of receiving interrupting speech input or detecting that the background noise level has exceeded a threshold and resuming the speech output after a certain timeframe has expired (Spec. page 1, [0004]). Guo further teaches wherein 
detecting the interruption for the user comprises: 
detecting a voice other than a voice of the user Spec. page 3, [0048], lines 10-12; the device detects multiple persons are present and in [0052] lines 7-10 detects interrupting voice input, which could be either the user or the additional person); and2Application No.: 16/950,397Docket No.: 003597-2458-101 
Preliminary Amendment dated February 1, 2021detecting the end of the interruption comprises: 
determining that a predetermined period of time has passed since the detecting of the voice other than the voice of the user (Spec. page 4, [0055]; a timer is set after the detection of the voice and after a predetermined period of time, the device loops back to 518 to continue output, signifying the end of the interruption).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Aggarwal to incorporate the teaches of Guo to provide the method of claim 1, wherein: detecting the interruption for the user comprises: detecting a voice other than a voice of the user; and2Application No.: 16/950,397Docket No.: 003597-2458-101 Preliminary Amendment dated February 1, 2021detecting the end of the interruption comprises: determining that a predetermined period of time has passed since the detecting of the voice other than the voice of the user. Guo is considered to be analogous to Aggarwal as both are directed to controlling the speech output of a device in conversation with a user to handle interruptions. Given the overlap, in particular the modification of the device output at the detection of an interruption, incorporation of the features of Guo into Aggarwal would have been predictable to one of ordinary skill in the art at the time of filing. Furthermore, both Guo and Aggarwal recognize that how a device handles an interruption in a conversation with a human can have an effect on user experience. Guo recognizes that pausing during an interruption and resuming once it is over can make the dialog more natural (Spec. page 3, [0034]) while Aggarwal realizes that restarting a conversation after an interruption can waste time (Spec. page 1, [0001]). The incorporation of the additional features taught by Guo into Aggarwal would improve the user experience of the conversation. 

Regarding claim 7, Aggarwal teaches all of the elements of the current invention as stated above, except
detecting the interruption for the user comprises: 
detecting non-voice information; and 
determining that a sound level of the non-voice information exceeds a predetermined threshold; 
detecting the end of the interruption comprises: 
determining that a predetermined period of time has passed since the detecting of the non-voice information.
Guo teaches a system and method for controlling the speech output of a voice-controlled device comprising pausing the speech output in the case of receiving interrupting speech input or detecting that the background noise level has exceeded a threshold and resuming the speech output after a certain timeframe has expired (Spec. page 1, [0004]). Guo further teaches wherein
detecting the interruption for the user (Spec. page 4, [0064]; the process of flow chart 800 describes how the device pauses a conversation if an interruption is detected) comprises: 
detecting non-voice information (Spec. page 4, [0067]; the device determines if audio input received is voice input. If it is not, it is determined to be noise, i.e. non-voice information, and the process moves to step 810); and 
determining that a sound level of the non-voice information exceeds a predetermined threshold (Spec. page 4, [0068-0071]; the device determines if the noise exceeds a predetermined decibel threshold. If so, it proceeds through steps 812 and 814 where it pauses output and proceeds to step 816); 
detecting the end of the interruption comprises: 
determining that a predetermined period of time has passed since the detecting of the non-voice information (Spec. page 4, [0072]; a timer is set after the detection of the non-voice information and after a predetermined period of time, the device loops back to 808, signifying the end of the interruption).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Aggarwal to incorporate the teaches of Guo to provide the method of claim 1, wherein: detecting the interruption for the user comprises: detecting non-voice information; and determining that a sound level of the non-voice information exceeds a predetermined threshold; detecting the end of the interruption comprises: determining that a predetermined period of time has passed since the detecting of the non-voice information. Guo is considered to be analogous to Aggarwal as both are directed to controlling the speech output of a device in conversation with a user to handle interruptions. Given the overlap, in particular the modification of the device output at the detection of an interruption, incorporation of the features of Guo into Aggarwal would have been predictable to one of ordinary skill in the art at the time of filing. Furthermore, both Guo and Aggarwal recognize that how a device handles an interruption in a conversation with a human can have an effect on user experience. Guo recognizes that pausing during an interruption and resuming once it is over can make the dialog more natural (Spec. page 3, [0034]) while Aggarwal realizes that restarting a conversation after an interruption can waste time (Spec. page 1, [0001]). The incorporation of the additional features taught by Guo into Aggarwal would improve the user experience of the conversation.

Regarding claim 15, the claim is directed to a system (detailed with respect to claim 11 above) corresponding to the claimed method of claim 5 and is rejected under the same grounds.

Regarding claim 17, the claim is directed to a system (detailed with respect to claim 11 above) corresponding to the claimed method of claim 7 and is rejected under the same grounds.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Nicholson et al. (Pub. No. US 2018/0367669 A1) teaches a method for performing an action in response to receiving input from a source other than the user during a conversation with a user (Spec. page 1, [0002]).
Torok et al. (Patent No. US 9,324,322 B1) teaches a system which detects audio interruptions and performs an action in response such as pausing, lowering, or loudening content playback (Spec. Col. 1, line 54 – Col. 2 line 25).
James, et al. (Pub. No. US 2008/0120616 A1) teaches task interruption handling for generating a confirmation and resuming the task at the point of interruption following the interrupting event (Spec. page 1, [0009]).
Eshelman et al. (Pub. No. WO 0237250 A2) teaches an environment-responsive user interface device for simulating interaction with a user which uses sensors to detect the environment of the user in order to adjust output, such as interrupting output (abstract). The event/class processor of the device can combine information from the environment to detect an interrupting situation, pause output, and identify a prompt for output to the user based on gathered and historical information (Spec, page 41, lines 1-13). 
Gunn et al. (Patent No. US 9691337 B2) teaches a device for voice recognition training which can detect an interruption based on a background noise level and pause voice training until detecting the background noise has subsided to below a threshold level (Abstract).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARKER L MAYFIELD whose telephone number is (571)272-4745. The examiner can normally be reached Monday - Friday 7:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571)272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PARKER L MAYFIELD/
Examiner
Art Unit 2655



/ANDREW C FLANDERS/Supervisory Patent Examiner, Art Unit 2655